Citation Nr: 0307819	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to total rating based on unemployability due 
to service-connected disability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1971 
and from April to May 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 1998 and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The December 1999 
rating decision included a denial of a claim for pension 
benefits.  The veteran appealed the denial.  However, prior 
to certification of the veteran's appeal to the Board, the RO 
granted the veteran's claim for pension benefits.  
Accordingly, that claim is now moot and not currently before 
the Board.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is manifested by symptoms of unprovoked irritability 
and anxiety.

2.  The veteran has one service-connected disability which is 
50 percent disabling.

3.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with the veteran's educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent for post-traumatic stress 
disorder, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claims, and that which the VA would develop.  He was notified 
by the rating decisions, by the statement of the case (SOC), 
by the supplemental statement of the case, and a March 2003 
letter from the RO which notified him of specific 
requirements of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board further notes that the RO sent 
the veteran letters in March 1998, July 1999, August 2000, 
and March 2001 which notified the veteran of what development 
the VA would undertake and what evidence the veteran was 
expected to obtain.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating his claims.

The veteran has been provided VA examinations.  The veteran 
submitted his Social Security medical records in April 2001.  
The RO obtained medical records from St. Luke Hospital.  The 
veteran's attorney wrote to the RO in August 2002 stating 
that there was no further action which needed to be 
accomplished by the RO.  In this letter, and in letters dated 
in September, October, and November 2002, the veteran's 
attorney requested that the RO certify the veteran's claims 
to the Board.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote in-service 
clinical histories and findings pertaining to the veteran's 
service-connected post-traumatic stress disorder, except as 
reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in March 1990, the veteran was granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder.  The claim for an increased rating for post-
traumatic stress disorder was received from the veteran in 
February 1998.

The veteran had a medical examination for Social Security 
purposes in November 1996.  The examination report reveals a 
primary diagnosis of alcohol dependency.  Also noted was 
alleged post-traumatic stress disorder, and rule out 
malingering, with exaggeration and embellishment of 
symptomatology.

Medical records from St. Luke Hospital dated in September 
1997 reveal that the veteran received inpatient treatment for 
pneumonia, rule out tuberculosis.

The veteran was afforded a VA psychiatric examination in 
April 1998.  The veteran reported that he did not finish high 
school, but that he later earned a graduate equivalency 
degree (GED).  He also reported that he earned a college 
degree in 1996.  The veteran asserted that he thought about 
his Vietnam war experiences on a daily basis.  He reported 
that he could not sleep, due to dreams and nightmares about 
the war.  He stated that he had close friends in veterans' 
organizations, but that he found the he could not go into 
grocery stores.  He said that he was afraid to go into stores 
because of the crowds.  He reported that sudden movements 
bothered him and that noises used to bother him more, but 
less so now.  He asserted the he did not do anything for 
enjoyment other than play with his cat.  The veteran stated 
that he had not been able to establish a relationship with a 
woman over the years, and that he did not expect to have much 
in the way of a future.  He maintained that he was unable to 
work as a truck driver because he failed his physical 
secondary to development of tuberculosis.  The veteran stated 
that he was easily angered and that he had trouble 
concentrating.  The veteran reported that he was very 
hypervigilant and security conscious around the home.  The 
veteran stated that he would like to stop thinking about the 
war.  He asserted that the war came on him every night, 
particularly when he was trying to get some sleep.  The 
veteran reported that he had been hospitalized twice for 
psychiatric reasons, once in 1985 and more recently in 1997.  

Mental status examination revealed that the veteran was 
rather difficult to interview.  He was very angry and bitter 
about not having been given a better deal.  He felt that he 
had not gotten the help that he needed.  There was no 
evidence of psychotic thought, mood, or perceptual disorder.  
The veteran was rather angry and somewhat histrionic.  He was 
agitated and he admitted that he was rather bitter about 
things.  His intelligence was probably in the average range, 
though at first the examiner thought that it was in the dull 
normal range, but then the veteran reported that he had a 
bachelor's degree, and he had had some pretty good jobs over 
the years.  This indicated to the examiner that he was 
probably functioning at a higher level than first appeared.  
The examiner noted that the veteran was clearly quite 
contentious and he could see where that might rub people the 
wrong way, especially when he was appealing for help from 
various people and agencies.  He was not actively suicidal or 
homicidal.  Sensorium and memory were intact.  Judgment and 
insight were fairly poor.  The diagnosis was post-traumatic 
stress disorder.  The examiner stated that the veteran was a 
difficult man to get along with and he suspected that the 
veteran probably gets into conflict rather frequently.  The 
examiner thought that such actions probably led to the 
veteran being in the serious symptom range on the global 
assessment of functioning (GAF) scale.  GAF was indicated to 
be 45-48.  The examiner noted that the veteran had been 
judged to not be competent to manage funds by Social 
Security, and that the veteran appeared to be fairly 
comfortable with that arrangement.  The examiner stated that 
it did not appear that the veteran had enough judgment to 
manage funds without getting into trouble through failure to 
pay bills, so the examiner thought that continuing the payee 
was a good idea. 

In June 1999 the veteran's attorney requested that the 
veteran be provided another VA psychiatric examination.  On 
VA examination in August 1999 the veteran reported that he 
had not been receiving any current psychiatric treatment.  
The veteran described his mood as okay and said that he had a 
good time with his band.  He reported that he said hello to 
everyone when he went to get his mail in the lobby of his 
building.  The veteran stated that a lot of times he could 
not sleep.  But then he went on to state that he would just 
drink a bloody Mary, and then he would be able to sleep 
through the night.  He stated that he usually slept from 9:00 
pm to 6:00 am.  He then stated that he constantly had 
nightmares about Vietnam, every night.  When asked if his 
nightmares were of the same material as what he experienced 
in Vietnam, the veteran stated that he really could not tell.  
Then he stated that they were really not nightmares, but that 
every once and awhile he would hear a gunshot in his sleep.  
The veteran described several friends with whom he felt 
close, especially the people in his band.  He denied auditory 
or visual hallucinations.  He denied paranoia.  The veteran 
denied current suicidal or homicidal ideation.  When asked 
what he saw in his life in six months, he stated that he saw 
himself recording another album.  He reported that he had 
made three albums already and that he had sold two copyrights 
to Arista Records.  The last time that occurred was in 1998.  
He stated that he had been the person who wrote and arranged 
for the recordings.  The veteran reported that he had watched 
war movies but that he did not like them because they were 
not accurate.  When asked to indicate any specific stressors 
the veteran stated that there was really nothing specific, 
and he generalized his overall experience in working with 
wounded people, especially children.

Objectively the veteran was somewhat disheveled.  The veteran 
stated that he had been brought to the evaluation by a 
friend, but he reported that he often drove himself, without 
any difficulty in terms of getting lost.  The veteran was 
able to recall the current President.  He stated that Reagan 
preceded Clinton, but he was able to recall Bush when simply 
told that there was another President between Clinton and 
Reagan.  He was able to spell "world" forward and backward.  
Judgment and insight were intact.  He was able to give three 
differences and similarities in a very appropriate fashion.  
He was able to do simple and two step calculations.  However 
the two step calculations did require that the question be 
repeated.  There was no change in affect or motor response 
when reviewing his claimed experiences in Vietnam.  His 
speech was not pressured, and his thoughts were goal 
directed.  The veteran reported that he was in charge of his 
VA check and the examiner noted that the veteran appeared to 
be capable of handling his VA check.  The veteran had been 
assigned a payee for his Social Security check and at that 
point he did not challenge that, stating that his sister had 
done a good job keeping up with the veteran's bills.  The 
diagnosis was adjustment disorder with anxiety.  The examiner 
indicated that the veteran's GAF was 80 and highest in the 
last year had been 80.  The veteran stated that he had been 
playing in his band and that he was very active with his band 
members.  He stated that he was very future oriented.  The 
examiner noted that the veteran interacted in a very 
appropriate fashion throughout the entire examination.  The 
examiner noted that while the veteran had been given the 
diagnosis of post-traumatic stress disorder, at that time he 
did not indicate symptomatology which qualified for such a 
diagnosis.  

A psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board is of the opinion that the veteran's symptomatology 
as described by the April 1998 examination report does meet 
the criteria for a 50 percent rating.  The examiner noted 
that the veteran had poor judgment and insight.  He further 
noted that the veteran probably got into conflicts rather 
frequently.  He thought that veteran's actions probably led 
to the veteran having a GAF from 45 to 48.  GAF's this low 
contemplate serious impairment in several areas, including 
work.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM IV).  Consequently, the Board believes that the 
veteran's post-traumatic stress disorder symptoms are serious 
in nature.  The Board is of the opinion that this evidence 
shows that the veteran has impaired impulse control (such as 
unprovoked irritability), difficulty in adapting to stressful 
circumstances, and anxiety, such that he more nearly meets 
the requirements for a 50 percent rating for post-traumatic 
stress disorder.

While the veteran has complained of unprovoked irritability 
and of trouble dealing with people, the competent evidence of 
record does not demonstrate that the disability at issue more 
nearly approximates the criteria for a 70 percent rating.  
The August 1999 examination report indicates that the veteran 
had good memory and concentration.  Both the April 1998 and 
August 1999 examinations revealed that the veteran did not 
have suicidal or homicidal ideation.  The August 1999 VA 
examiner noted that the veteran was future oriented and that 
he interacted in a very appropriate fashion.  The examiner 
further stated that the veteran's speech was not pressured 
and the veteran was goal oriented.  Accordingly, the Board 
finds that the veteran's post-traumatic stress disorder 
symptoms are not of such severity as to meet the requirements 
for a rating in excess of 50 percent.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2002) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has not had any recent hospitalization due to his 
service-connected post-traumatic stress disorder.  While the 
veteran is not employed, the evidence does not indicate that 
he is unemployed due to his post-traumatic stress disorder.  
Consequently, the Board finds that the record does not reveal 
that the veteran's post-traumatic stress disorder has 
resulted in frequent hospitalizations or any other such 
related factors such as to render impractical the application 
of the regular schedular standards.



Unemployability

The veteran claims that he is entitled to a total disability 
rating based on individual unemployability by reason of 
service-connected disability.  While the RO has not 
adjudicated the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
with consideration of the award contained in this decision of 
a 50 percent rating for the sole service-connected 
disability, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this regard, it is observed that 
even with the grant of an increased 50 percent rating for 
PTSD, the veteran still does not meet the schedular rating 
prerequisites for a total rating under 38 C.F.R. § 4.16(a).  
Additionally, the RO has adjudicated entitlement to a total 
rating under the provisions of 38 C.F.R. § 4.16(b).  

On his June 1999 claim for a total rating the veteran 
indicated that he had four years of college education and 
that he had had carpentry training.  The VA examination 
reports noted above reveal that the veteran has a college 
degree and that he had past employment as a truck driver.  
The August 1999 VA examination report indicates that the 
veteran is in a band and that his band has copyrights to 
recordings. 

The veteran may be awarded a total disability rating for 
compensation purposes based upon individual unemployability 
upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extra-schedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

The veteran has only one service-connected disability, post-
traumatic stress disorder, which is rated at 50 percent.  As 
the veteran does not meet the schedular disability rating 
prerequisites for assignment of a total rating for 
compensation purposes, he can only be granted such a rating 
if it is shown that his service-connected disability, when 
considered in light of his education and occupational 
experience, renders him unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b). 

The record indicates that the veteran has a college 
education, that he has worked as a truck driver, and that he 
has had carpentry training.  It further indicates that the 
veteran plays in a band, though it is unclear as to whether 
such constitutes substantially gainful  employment.  Even if 
conceded that the record shows that the veteran is 
unemployed, the record indicates that such is due to other 
than his service-connected post-traumatic stress disorder.  
Since the record reveals that the veteran is well educated, 
the Board is unable to find that his service-connected 
disability, when considered in light of his education and 
occupational experience, renders him unable to obtain or 
retain substantially gainful employment.  Accordingly, his 
claim for a total disability rating based on individual 
unemployability by reason of this service-connected 
disability must be denied.




ORDER

Entitlement to a 50 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

